                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

RICHARD B. PAIGE,
                                               Case No. 6:19-cv-00749-MO
                      Plaintiff,
                                               ORDER TO DISMISS
        v.

ANDIE CORTEZ,

                      Defendant.

MOSMAN, District Judge.

        Plaintiff,      an     individual     incarcerated      in     Pine   Bluff,

Arkansas,       brings this civil rights action pursuant to 42 U.S.C.

§ 1983.       In a   separate Order,    the Court granted Plaintiff leave

to proceed in forma pauperis. However,              for the reasons set forth

below,       Plaintiff's Complaint           dismissed         failure to state a

claim        upon    which    relief   may     be   granted.     See     28   U.S.C.

§   1915 (e) (2).

Ill


         1 - ORDER TO DISMISS
                                        BACKGROUND

        Plaintiff          leges that his wife's current and former parole

officers prevented him from using his medical marijuana,                                    forced

him out of his home and away from his wi                       , and put his wife and

him in jail for "unjust reasons." He asks that the Court remove

the     "illegal     'no-contact'              r"    that    separates            him    from    his

wife,    award $25,000 for each year the parole officers violated

their rights,        and award an additional $25,000 for each year of

pain and suffering the couple endured during the last 11+ years.

                                        STANDARDS

        Pursuant to 28 U.S.C.           §   1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if

action is frivolous,              malicious,    or           s to state a claim upon

which     relief     may    be    granted.     28    U.S.C.        §§        1915 (e) (2) (B)    and

1915A(b).     In order to state a claim,                Plaintiff's Complaint must

contain sufficient factual matter which,                      when accepted as true,

gives    rise   to    a     plausible       inference       that             f endants   violated

plaintiff's constitutional rights.                   Ashcroft           v.     Iqbal,    556 U.S.

662,    678   (2009);      Bell    Atlantic Corp.       v.    Twombly,            550 U.S.      554,

556-57     (2007).    "Threadbare recitals of the elements of a cause




         2 - ORDER TO DISMISS
of       action,        supported       by     mere         conclusory        statements,           do    not

suffice." Iqbal, 556 U.S. at 678.

          Dismis           for          lure     to        state    a    claim    is    proper       if    it

appears beyond doubt that Plainti                                can prove no set                 facts in

support of               s claims that would entitle him to relief. Ortez v.

Washington County,                88 F.3d 804,              806    (9th Cir.       1996);         Cervantes

v. City of San Diego, 5 F.3d 1273,                                 74    (9th Cir. 1993). Because

Plaintiff           is     proceeding          pro         se,     the     Court       construes          his

pleadings          liberally and affords him the benefit                                     any doubt.

Erickson v.             Pardus,    551 U.S.           89,    94     (2007);      Ortez,      88    F.3d at

8 0 6.

                                               DISCUSSION

          As   an       initial    matter,        the        only       named    Defendant                the

caption of Plaintiff's Complaint is Andie Cortez, whom Plaintiff

describes          as    his     wife's      former         parole       officer.      To    the    extent

Pl         iff wishes to bring suit against his wife's other parole

officers as he indicates                       sewhere              his Complaint, he has not

done so because he omits these individuals from the caption of

his      pleading.         Fed.    R.     Civ.        P.     l0(a).       However,      as    discussed

below, even if Plaintiff were to cure this                                         ciency, he would

still not be entitled to proceed with                                   s lawsuit.




           3 - ORDER TO DISMISS
        Plaint             mainly        seeks          money        damages        for       Defendant's

imposition of various post-prison supervision conditions and her

administration of those conditions over the course of the

11 years. To the extent such claims are timely, Defendant Cortez

is absolutely immune to a suit for damages.                                    Thornton        v.   Brown,

757 F.3d 834,             839-40       (9th Cir.         2013);       Swift    v.    California, 384

F.3d 1184, 1189 (9th Cir. 2004).

        Whi         Plainti            also    appears          to     seek    injunctive           relief

under     the        theory       that        his       wife's        post-prison          supervision

conditions          burden       his    ability           to    use    medical        marijuana        and

reside    in        his    home    due    to        a    no-contact       order,          Plaintiff

currently incarcerated in Arkansas such that he is not affected

by either of these conditions.                          Indeed,       the Court takes judicial

notice    of     the      fact     that       Plainti           began     serving         a    132-month

prison sentence within the Arkansas Department of Correction on

January       30,     2012    for       Battery          in    the     First        Degree      (Habitual

Offender), and he remains incarcerated pursuant to that judgment

to   this       day. 1      Because       the           conditions              which         Petitioner


1 To the extent Plainti    might seek to challenge the fact of his
current incarceration, he may not do so in a civil rights case.
See Heck v. Humphrey, 512 U.S. 477, 489 (1984) ("Even a prisoner
who has fully exhausted available state remedies has no cause of
action under§ 1983 unless and until the conviction or sentence
is reversed, expunged, invalidated, or impugned by the grant of
a writ of habeas corpus.n).
       4 - ORDER TO DISMISS
complains do not currently affect him,                he has no standing to

challenge them.        See Lujan v.      Defenders of Wildlife,         504 U.S.

555, 560-61 (1992).

        Finally,     although Plaintiff also appears to challenge his

wife's post-prison supervision conditions on her behalf as well

as his own, a non-attorney may not appear on behalf of others.

C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th

Cir. 1987); Storseth v. Spellman, 654 F.2d 1349, 1355 (9th Cir.

1981) . For all of these reasons, the Court summarily dismisses

the Complaint.

                                   CONCLUSION

        Based on the        foregoing,   IT    IS   ORDERED that      Plaintiff's

Complaint     (#1)     is   DISMISSED    for   failure   to   state    a   claim.

Because Plaintiff cannot cure all of the deficiencies identified

above     through     amendment,   the   dismissal     is   without    leave   to

amend.    Plaintiff's pending Motions for Appointment of Counsel

(#4, #8, and #10) are denied.

Ill
Ill
Ill
Ill



         5 - ORDER TO DISMISS
       Additionally,      for         reasons     set forth above,        this Court

certifies that any appeal from this order would not be taken in

good    faith.    See     28     U.S.C.    §   1915(a) (3);   Fed.   R.     App.   P.

24 (a) (3) (A).

       IT IS SO ORDERED .
                        . .yl
       DATED this   le          day of June, 2019.




                                          United States District Judge




        6 - ORDER TO DISMISS
